         Case 1:18-cr-00224-AJN Document 171 Filed 12/11/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
Septe                                             Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                  December 11, 2019

FILED BY ECF

The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 1306
New York, New York 10007

        Re:   United States v. Ali Sadr Hashemi Nejad, 18 Cr. 224 (AJN)

Dear Judge Nathan:

       The Government respectfully writes to note its opposition to one aspect of the
defendant’s proposed order, which was filed on December 9, 2019 at Docket Number 165 (the
“Proposed Order”).

        The defendant’s proposed order requests the return of property seized from the
defendant’s seven email accounts (the “Sadr Email Accounts”), and from two email accounts
that do not belong to the defendant. These two email accounts belong to the defendant’s
business partner, Robert Klingensmith (the “Klingensmith Accounts”). Although the
defendant’s letter accompanying the Proposed Order states that the Government “agrees with the
form of the proposed order,” the Government was not aware that the defendant intended to seek
the return of non-Sadr emails, such as the emails in the Klingensmith Accounts. The
Government does not consent to their return. The defendant has not established that he has
standing to seek the return (or suppression) of the Klingensmith Accounts, nor does the
Government believe that he would be able to establish such standing. See United States v.
Mendlowitz, 17 CR. 248 (VSB), 2019 WL 1017533, at *5 (S.D.N.Y. Mar. 2, 2019) (rejecting
claim by the co-owner, president, and CEO of a company that he had a reasonable expectation of
privacy over computers seized from the company, which were not located in his own office).
         Case 1:18-cr-00224-AJN Document 171 Filed 12/11/19 Page 2 of 2
The Honorable Alison J. Nathan, U.S.D.J.
December 11, 2019
Page 2

        The Government therefore respectfully requests that the Court modify the first paragraph
of the defendant’s Proposed Order to remove reference to the Klingensmith Accounts.

                                                     Respectfully submitted,
                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:          /s/
                                                     Jane Kim / Michael Krouse / Stephanie Lake
                                                        Assistant United States Attorneys
                                                     Garrett Lynch
                                                        Special Assistant United States Attorney
                                                     (212) 637-2038 / 2279 / 1066

cc: Defense Counsel (by ECF)
